Opinion by
Hurt, J.
§ 750. Jurisdiction; county court has none to foreclose attachment lien on real estate. Cullers & Henry sued Wright to recover a debt, and sued out an attachment which was levied upon real estate of Wright. Judgment was rendered for C. & H. for their debt, with foreclosure of the attachment lien upon the real estate. Held, the county court was without jurisdiction to foreclose the lien and order the sale of the real estate, and to this extent its judgment was a nullity. [Ante, §§ 126, 295.]
§751. Same; want of, will reverse judgment, though not pleaded. The want of jurisdiction in the county court to foreclose the attachment lien rendered its judgment of foreclosure absolutely void, and this being fundamental error, the judgment, in so far as it forecloses said lien, will be reversed, though this objection to it was not presented in the court below. There being no complaint as to the judgment for the debt, and the judgment to that extent being correct, is affirmed, and the costs of *660this writ of error are adjudged against the defendants in error.
April 29, 1885.
Reversed and reformed.